Citation Nr: 1038664	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a left ankle disability, including osteoarthritis, 
status post left ankle fracture.    

2.  Entitlement to an initial compensable disability rating for 
headaches, from May 31, 2007 until January 1, 2009.  

3.  Entitlement to a disability rating, in excess of 30 percent, 
for headaches, from January 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1947 to August 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), St. 
Petersburg, Florida, which granted an initial evaluation of 10 
percent for left ankle disorder and an initial noncompensable 
evaluation for headaches.  

This matter was previously before the Board in September 2009 and 
was remanded for further development, including to request 
further information from the Veteran and to provide the Veteran 
with new VA examinations.  Those matters have been addressed by 
the RO.

A February 2010 rating decision granted a 30 percent disability 
rating for the Veteran's service-connected headaches, from 
January 1, 2009.  The Veteran has not withdrawn his claim and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues increased ratings for the staged headaches claim are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left ankle disability is not manifested by marked 
limited motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for a left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluations 
following the grant of service connection for left ankle 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
medical records and reports of his post-service treatment.  He 
was also afforded a formal VA examination.  

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

According to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under 
the appropriate Diagnostic Codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  Id.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id.  
In the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings will not be combined with ratings based on limitation of 
motion.  Id.

Under Diagnostic Code 5271, a 10 percent disability rating is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion.  A 20 
percent disability rating is the highest possible schedular 
rating under Diagnostic Code 5271.  Higher disability ratings of 
30 and 40 percent are possible under Diagnostic Code 5270 with 
evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II. 

Merits of the Claim
 
The Veteran contends that his left ankle disability is more 
severe than indicated by the initial 10 percent disability rating 
previously granted him.

A December 2006 private medical record, from Dr. G.E.G., noted 
that the Veteran walked about a mile a day.  

The Veteran received a VA examination in November 2007.  The 
Veteran reported various types of pain.  He claimed overuse and 
prolonged standing precipitated flare ups, but that he was 
capable of continuing on with normal activities, including 
sitting and sedentary type activities.  He also reported 
instability and giving way, as well as easy fatigability in the 
left ankle and lack of endurance.  He denied weakness, stiffness, 
swelling, heat, redness or use of a brace, corrective shoes or 
crutches.  

During the November 2007 VA examination, the Veteran reported 
that he had never dislocated or subluxed the ankle or had 
inflammatory arthritis or constitutional symptoms.  The Veteran 
reported that he had retired entirely from the sheriff's 
department and that his ankle problem meant that he "couldn't 
run the criminals down."  He also stated that he could not stand 
or walk for prolonged periods, carry significant weight or 
"manhandle" prisoners.  

The November 2007 VA examiner found a range of motion of 0 to 20 
degrees dorsiflexion and 0 to 31 degrees of plantar flexion.  The 
examiner noted that x-rays showed an old avulsion fracture site 
medial aspect of the talocalcaneal joint with spur formation seen 
in the area and old degenerative joint disease in the ankle.  

A July 2008 VA clinical record noted the Veteran was seen for 
left ankle pain and swelling.  Medication for gout was 
prescribed.

The Veteran received another VA examination in December 2009.  
The Veteran reported using Excedrin as necessary, as well as a 
cane for balance and a left shoe insert to compensate for left 
ankle disability.  The Veteran reported no deforming or 
incoordination, but did note giving way, instability, pain, 
stiffness, weakness and swelling.  He also noted no dislocation 
or subluxation, locking episodes or effusions.  He denied flare 
ups, but reported daily chronic pain.  He claimed that he could 
only stand for 15 to 30 minutes and that he was unable to walk 
more than a few yards.  He claimed to use his cane 
intermittently, but frequently, and that he would ride a bike or 
use a motor scooter rather than walk.

The December 2009 VA examiner found him to have an antalgic gait, 
with tenderness and guarding of movement, but no instability, 
tendon abnormality or angulations.  The examiner noted no 
objective evidence of pain on range of motion, though passive 
range of motion was unchanged from active range of motion and on 
repetitive testing, range of motion values were unchanged from 
baseline values reported and no pain, fatigue, weakness or 
incoordination was noted.  The examiner described a range of 
motion of 0 to 20 degrees of dorsiflexion and 0 to 30 degrees of 
plantar flexion.  


The December 2009 VA examiner further noted that his ankle caused 
decreased mobility and problems with lifting and carrying; he was 
assigned different duties due to his ankle and standing still and 
walking were very painful.  The examiner noted that the ankle had 
a mild effect on travelling, feeding, bathing, dress, toileting 
or grooming, a moderate effect on recreation and exercise, a 
severe effect on chores and driving and prevented shopping and 
sports.  The disability did not preclude sedentary employment.

Private medical records from Dr. R.F.L., Jr. noted repeated 
treatment for the Veteran's left foot.  In June 2009, Dr. R.F.L., 
Jr. noted that the Veteran complained of pain across the arch of 
his foot and difficulty comfortably performing everyday 
activities.  The examiner found him to have degenerative 
arthritis of the left mid tarsal joint and equines deformity.  
The Board notes that although not service-connected for this left 
foot pathology and symptomatology, it nonetheless appears to have 
a significant deleterious effect on his left lower extremity 
separate from that which is caused by left ankle.  

The Veteran's left ankle motion is not markedly limited, such 
that a rating in excess of 10 percent disability would be 
warranted under Diagnostic Code 5271.  The November 2007 VA 
examiner found a range of motion of 0 to 20 degrees dorsiflexion 
and 0 to 31 degrees of plantar flexion.  The December 2009 VA 
examiner noted a range of motion of 0 to 20 degrees of 
dorsiflexion and 0 to 30 degrees of plantar flexion.  Normal 
motion of the ankle is described as dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate Diagnostic 
Code, which is Diagnostic Code 5271 for limited motion of the 
ankle.

The Veteran has a full range of dorsiflexion motion and some 
limited plantar flexion.  Given that the Veteran's dorsiflexion 
was at least 2/3 of the normal range of motion, the record does 
not indicate that he has moderate limited motion.  The evidence 
indicates that the Veteran has moderate ankle limitation, for a 
10 percent disability rating, under Diagnostic Code 5271.  

Therefore, given evidence of some limitation of motion in 
addition to x-ray evidence of arthritis of record, the Board 
finds that the evidence is at least at equipoise to grant the 
Veteran an initial 10 percent disability rating for his left 
ankle disability.   The evidence has never shown that the Veteran 
has ankylosis of the left ankle so that a potentially higher 
disability rating under Diagnostic Code 5270 would not be 
warranted.

Additionally, there is no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The December 2009 VA examiner 
found no objective evidence of pain on range of motion.  
Additionally, passive range of motion was unchanged from active 
range of motion and on repetitive testing, range of motion values 
were unchanged from baseline values reported and no pain, 
fatigue, weakness or incoordination was noted by the examiner.

The Board has considered whether the service-connected left ankle 
disability warrants referral for extra-schedular consideration.  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.   

In this case, the applicable rating criteria are not inadequate.  
The Veteran has reported problems with mobility, including the 
use of a cane and corrective shoes, that he claims have affected 
his employment For example, during his December 2009 VA 
examination he claimed that he could only stand for 15 to 30 
minutes and that he was unable to walk more than a few yards.   
The December 2009 VA examiner noted that his ankle caused 
decreased mobility and problems with lifting and carrying; he had 
been assigned different work duties due to his ankle and standing 
still and walking were very painful for him.  However, higher 
ratings are available for the service-connected disabilities.  As 
was explained fully in denying the claim for a higher rating, the 
Veteran simply does not meet those criteria.  Moreover, it 
appears that significant impairment of the left foot contributes 
a great deal to the Veteran's difficulties that are related to 
the left lower extremity, but the Veteran is not service-
connected for left foot pathology and symptomatology described.  
Under the circumstances, the assigned rating is not deemed to be 
inadequate.  In view of the adequacy of the rating criteria in 
this case, the Board also finds that there is no basis for 
considering whether there are exceptional or unusual factors are 
in evidence, such as marked interference with employment or 
frequent periods of hospitalization, which would warrant an 
extraschedular evaluation.  Thun, Supra.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial 
disability rating in excess of 10 percent for a left ankle 
disability is denied.  


ORDER

An initial disability rating in excess of 10 percent for a left 
ankle disability, including osteoarthritis, status post left 
ankle fracture, is denied.



REMAND

The Board notes that the Veteran's claims for increased ratings 
for headaches, both from May 31, 2007 until January 1, 2009 and 
from January 1, 2009, are currently before the Board

Following the September 2009 Board remand, the Veteran received a 
new VA examination for his headaches.  The RO issued a February 
2010 rating decision granting an increased rating of 30 percent, 
from January 1, 2009.  The RO did not issue a Supplemental 
Statement of the Case following that examination and did not 
fully grant the headaches claim on appeal.  Additionally, new 
private medical evidence was also subsequently associated with 
the claims file, which included information regarding the 
Veteran's headaches.  The evidence has been determined by the 
Board to relate to the headaches claims on appeal.  Therefore, 
all the additional evidence not considered by the RO and for 
which the RO has not issued a new Supplemental Statement of the 
Case must be considered by the RO before further appellate review 
may be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2009). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC should review the expanded 
record, to include all evidence received 
since the March 2009 Statement of the Case 
for the headaches claim.  

2.  The Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


